DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020, 12/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lu (US 2018/0122750).
Regarding claim 9, Lu discloses, in at least figure 5 and related text, a package comprising: 
an interposer (15, [33]); 
a device die (20, [33]) over and bonding to the interposer (15, [33]); 
a dummy die (10, [33]) over and attached to the interposer (15, [33]), wherein the dummy die (10, [33]) comprises a first edge flush with a second edge of the interposer (15, [33]); and 
an encapsulant (30, [34]) comprising a first portion between the dummy die (10, [33]) and the device die (20, [33]), and a second portion covering the dummy die (10, [33]), wherein the encapsulant (30, [34]) has a first top surface coplanar with a second top surface of the device die (20, [33]).
Regarding claim 10, Lu discloses the package of claim 9 as described above.
Lu further discloses, in at least figure 5 and related text, an entirety of the dummy die (10, [32]) is formed of a homogenous material ([32]).
Regarding claim 11, Lu discloses the package of claim 10 as described above.
Lu further discloses, in at least figure 5 and related text, the homogenous material (material of 10, [32]) comprises silicon ([32]).
Regarding claim 12, Lu discloses the package of claim 9 as described above.
Lu further discloses, in at least figure 5 and related text, a plurality of dummy dies (10, [33]), wherein the package (2, [48]) comprises a plurality of edges (edges of 2 figure), with each of the plurality of edges (edges of 2 figure) comprising an edge of one of the plurality of dummy dies as an upper part (10, [33]).
Regarding claim 13, Lu discloses the package of claim 9 as described above.
Lu further discloses, in at least figure 5 and related text, the second portion overlaps an entirety of the dummy die (10, [33]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2018/0122750) in view of Shih (US 2018/0138151).
Regarding claim 15, Lu discloses the package of claim 9 as described above.
	Lu further discloses, in at least figure 5 and related text, an additional device die (15, [33]) over and bonding to the interposer (15, [33]).
Lu does not explicitly disclose the dummy die extends between the device die and the additional device die.
Shih teaches, in at least figure 15C and related text, the package comprising the dummy die (106, [38]) extends between the device die (88, [38]) and the additional device die (88, [38]), for the purpose of providing dummy die structures adjacent the active dies to reduce the warpage of the package structure thereby improving reliability of package structure ([61]).
Lu and Shih are analogous art because they both are directed to package including semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu with the specified features of Shih because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lu to have the dummy die extending between the device die and the additional device die, as taught by Shih, for the purpose of providing dummy die structures adjacent the active dies to reduce the warpage of the package structure thereby improving reliability of package structure ([61], Shih).
Regarding claim 16, Lu discloses the package of claim 9 as described above.
	Lu does not explicitly disclose the dummy die extends to a corner of the package, and the dummy die further comprises a third edge flush with a fourth edge of the interposer.
Shih teaches, in at least figures 14, 15C, and related text, the package comprising the dummy die (106, [38]) extends to a corner of the package, and the dummy die (106, [38]) further comprises a third edge flush with a fourth edge of the interposer (76, [33]), for the purpose of providing dummy die structures adjacent the active dies to reduce the warpage of the package structure thereby improving reliability of package structure ([61]).
Lu and Shih are analogous art because they both are directed to package including semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu with the specified features of Shih because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Lu to have the dummy die extending to a corner of the package, and the dummy die further comprising a third edge flush with a fourth edge of the interposer, as taught by Shih, for the purpose of providing dummy die structures adjacent the active dies to reduce the warpage of the package structure thereby improving reliability of package structure ([61], Shih).
Allowable Subject Matter
Claims 1-8 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “the encapsulant comprises a first portion overlapping the second top surface of the dummy die, and the first top surface of the dummy die is exposed through the encapsulant” in combination with other elements of the base claims 1.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 9 and 14 that recite “the second portion of the encapsulant is laterally separated from the first portion of the encapsulant by a portion of the dummy die” in combination with other elements of the base claims 9 and 14.
Claims 17-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 that recite “a fourth top surface coplanar with the first top surfaces and the second top surface” in combination with other elements of the base claims 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811